MEMORANDUM2
Ralph Crenshaw appeals the district court’s dismissal of his habeas corpus petition as untimely under the Antiterrorism and Effective Death Penalty Act’s (“AED-PA”) one-year statute of limitations. We affirm.
Crenshaw filed his second habeas petition outside of the AEDPA’s one-year limitation period for state prisoners to file habeas petitions in federal court. He contends that his second petition is timely because it relates back to an earlier habeas petition that was filed within the one-year period. Fed.R.Civ.P. 15(c)(2) provides for the relation back of an amended pleading *621to the date of the original pleading when “the claim ... in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading.” Fed. R.Civ.P. 15(c)(2). "When an original habeas petition has been dismissed for failure to exhaust state remedies, however, the filing of a second petition does not relate back under Rule 15(c)(2) to the filing date of the original petition. See Green v. White, 223 F.3d 1001, 1003 (9th Cir.2000); Van Tran v. Lindsey, 212 F.3d 1143, 1148 (9th Cir.2000). When an original habeas action is dismissed, there is no pending petition to which a second petition can relate back or amend. See Henry v. Lungren, 164 F.3d 1240, 1241 (9th Cir.1999).
Crenshaw contends that the district court retained jurisdiction over the original petition because it granted him leave to withdraw his petition “without prejudice to renewal.” Crenshaw is wrong to read into the district court’s language a special assurance of continuing access to the district court regardless of the time limit specified in the AEDPA. We find no evidence in either the language of the court’s order granting Crenshaw’s request to withdraw his petition or in the record of the original proceeding that the court intended to retain jurisdiction. The language used by the district court in granting Crenshaw’s request is unremarkable; Crenshaw could apply to the district court anew when he had exhausted his state remedies and if he brought his new petition within the AED-PA’s one-year statute of limitations. See Lefkowitz v. Fair, 816 F.2d 17, 21-23 (1st Cir.1987) (rejecting petitioner’s argument that the district court retained jurisdiction over his habeas petition because it dismissed the petition without prejudice and told the petitioner he was “free ... to petition again” if unsuccessful in state court); see also Humphreys v. United States, 272 F.2d 411, 412 (9th Cir.1959) (“[A] suit dismissed without prejudice pursuant to rule 41(a)(2) leaves the situation as if the suit had never been brought in the first place.”).
Crenshaw acknowledges that unless the district court intended to retain jurisdiction over his claims, his second petition is outside of the statute of limitations. He argues that we should interpret the district court order in his favor because otherwise the district court dismissed his case without warning him that he would be subject to the AEDPA’s limitations bar. It was not the district court’s responsibility, however, to warn Crenshaw that his claims might be time barred. The effect of the statute of limitations was not briefed by either party and was not an issue before the district court when it dismissed the original petition. The AED-PA’s statute of limitations is an affirmative defense. A district court may raise the defense sua sponte, but it is not required to do so. See Kiser v. Johnson, 163 F.3d 326, 328 (5th Cir.1999). It was Crenshaw’s responsibility, not the district court’s, to consider the possibility that all his claims might be time barred if he voluntarily dismissed his petition and then returned to federal court too late. A lack of knowledge of the law is not an “extraordinary circumstance” beyond the petitioner’s control sufficient to entitle Crenshaw to equitable tolling of the limitations period. See Sperling v. White, 30 F.Supp.2d 1246, 1254 (C.D.Cal.1998). Accordingly, the decision of the district court to dismiss Crenshaw’s petition as untimely is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.